NO. 12-15-00012-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

ANTHONY JERMAINE MALLARD,                                 §   APPEAL FROM THE 188TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant was convicted of sexual assault of a child and sentenced to imprisonment for
five years. On January 16, 2015, he filed a notice of appeal.
         We have received the appellate record. The clerk’s record includes the trial court’s
certification that “the defendant has waived the right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
The reporter’s record shows that, after sentence was imposed, Appellant waived his right to
appeal in open court.
         On June 18, 2015, we notified Appellant that the trial court’s certification stated he had
waived the right to appeal. Additionally, we warned that the appeal would be dismissed unless,
on or before June 29, 2015, a trial court certification showing Appellant’s right to appeal was
filed in this court.        No response has been filed.        Because the trial court’s certification
affirmatively shows that Appellant has waived the right to appeal, and the record supports the
trial court’s certification, we dismiss the appeal. See TEX. R. APP. P. 43.2(f).
Opinion delivered July 8, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JULY 8, 2015


                                          NO. 12-15-00012-CR


                              ANTHONY JERMAINE MALLARD,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                 Appeal from the 188th District Court
                            of Gregg County, Texas (Tr.Ct.No. 43518-A)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.